Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.

Election/Restrictions
The applicant has elected Species IIA1 (claims 13-17 and 23) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 13-17 and 23 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 that claim 13 depends on recites the limitation of “wherein an O  atom of said acylamino group is bonded to R0”, which appears to indicate the claimed formula I must include acylamino on R0. However, the claimed formulae in claim 23 and other nonelected claims do not require oxygen on R0.  The limitation renders the claimed formula I indefinite.  Claim 23 recites the limitations that depend on cancelled claim 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 is rejected under 35 U.S.C. 112(d),  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 fails to further limit claim 1 and 13, because the claimed formula is not a species of formula I in claim 1 and 13.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (Chem. Mater. 2014,26, 4528-4534) in view of Bulusu et al. (Langmuir 2013, 29, 3935-3942), all listed on IDS.
As to claims 13-17, Liu (abs., 4528-4534) a process for producing OLED comprising forming a nickel oxide coating by spin coating a precursor ink comprising nickel acetate tetrahydrate, ethanolamine, and ethanol. The coating is annealed at 275 °C for 1 hour. 
Liu is/are silent on the claimed step of depositing the organic molecules on nickel oxide film.  
Bulusu (abs., 3935-3942) discloses a process of applying phosphonic acid such as pentafluorophonic acid (PFBPA):

    PNG
    media_image1.png
    143
    106
    media_image1.png
    Greyscale
on metal oxide such as nickel oxide for OLED and heating at 150 °C for 1 minute. The process can modify the oxide and improve the charge injection and transport efficiency and adhesion between layers. 
Therefore, as to claims 13-17, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Liu and added the process of applying  PFBPA in view of Bulusu, because the resultant process would yield improved charge injection and transport efficiency and adhesion between layers.

Claim(s) 23 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (Chem. Mater. 2014,26, 4528-4534) in view of So et al. ((Chem. Mater. 2015, 26, 2532-2539) and Bulusu et al. (Langmuir 2013, 29, 3935-3942), all listed on IDS, and further in view of Karlen et al. (US 6264929).
Disclosure of Liu and Bulusu is adequately set forth in ¶1 and is incorporated herein by reference.  
So (abs., 2532-2539) discloses the surface of metal oxide such as nickel oxide for OLED applications are known to be rich of hydroxyl groups that act as exiton quenching site affecting the device performance.  One of ordinary skill in the art would obviously recognize the aforementioned nickel oxide surface with hydroxyl groups is basic.
Karlen (abs. claims, examples, 2:45-55) teaches fluorinated acids such as phosphonic acid and trifluorobutyric acid are functionally equivalent acids to neutralize basic groups. 
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced phenol of PFBPA of Bulusu with trifluorobutyric acid of Karlen because of their equivalent functionality as primary fluorinated acids to neutralize basic groups.  These conditions appear to equally apply to both productions using similar modified nickel oxide film. This adaptation would have obviously yielded instantly claimed invention.  Furthermore, the treatment would improve the device performance by neutralizing the hydroxyl groups with trifluorobutyric acid, as recognized by one of ordinary skill in the art.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766